Citation Nr: 1822151	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 through June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a September 2015 Travel Board hearing.  A transcript is of record.


FINDINGS OF FACT

1.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed hearing loss is etiologically linked to an in-service injury, event, or disease.

2.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed obstructive sleep apnea is etiologically linked to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Other than adequacy of VA examinations, addressed below, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Veteran has contested the adequacy of the March 2013 VA examination because he argues his claims file was not available for review and the examiner said he had normal hearing when he missed about 50 percent of the words and tones during the examination.  He requested to be re-examined.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.

Here, the Board finds that the presumption of regularity has not been rebutted.  First, the VA examination reports require the examiner to indicate whether the Veteran's claims file was reviewed.  The March 2013 examiner indicated the claims file had been reviewed.  Second, the puretone thresholds and speech discrimination scores recorded in March 2013 are consistent with the puretone thresholds and speech discrimination scores recorded during the June 2011 VA examination, results of which have not been contested as inadequate.  The March 2013 VA examination reports included specific audiological findings, and there was no indication that either report was inaccurate, fictitious, or incomplete.  Therefore, to the extent that the Veteran contends the March 2013 VA audiological examinations included erroneous, incomplete, or biased findings, the Board finds that the presumption of regularity has not been rebutted, as there is not "clear evidence" of irregularity.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes significant evidence has been received following the last Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Neither the Veteran nor his representative has indicated the Veteran does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

The regulations pertinent to this decision were provided in the June 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.


Bilateral Hearing Loss

The Veteran contends that his hearing loss is etiologically related to his active duty service.

It is not in dispute that the Veteran experienced acoustic trauma while in service.  The Veteran's competent and credible lay statements, combined with his military occupational specialty as motor transport, support his assertions of noise exposure.  Further August 1988 service treatment records note the Veteran was exposed to hazardous noise.  It is also not in dispute that the Veteran has a hearing loss disability.  The Board thus turns to the dispositive issue of nexus.

After a complete review of the record, in conjunction with the applicable rules and regulations, the Board finds entitlement to service connection for bilateral hearing loss is not warranted.

Service treatment records indicate the Veteran had an audiological assessment conducted during his January 1982 retention examination.  Results from audiometric testing conducted in conjunction with that examination reflect the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000

RIGHT
0
0
0
0
5

LEFT
0
5
12
5
5


The Veteran's records reflect he underwent an audiological evaluation in August 1988 following hazardous noise exposure while on active duty service.  Results from audiometric testing reflected the following puretone thresholds:




HERTZ

500
1000
2000
3000
4000

RIGHT
10
0
10
15
15

LEFT
10
10
15
20
20


The results of the August 1988 audiological examination reflect the Veteran's hearing was within normal limits.  He underwent follow-up audiological examinations in May 1989 and November 1992.  None of the follow-up assessments indicated the Veteran had a significant threshold shift following his exposure to hazardous noise.

The Veteran underwent a final audiological examination during his March 1995 separation examination.  Results from audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000

RIGHT
10
10
15
20
25

LEFT
10
15
20
15
30


None of the Veteran's in-service audiological assessments reflect he experienced hearing loss for VA purposes while in service.  

The Veteran was afforded a VA examination to assess his level of hearing loss in September 1995.  Results from audiometric testing reflect the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000

RIGHT
5
0
10
20
25

LEFT
5
0
20
20
20


His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 100 percent bilaterally.  The VA examiner opined that the Veteran's hearing sensitivity was within normal limits bilaterally.

The Veteran underwent a private audiological assessment in February 2009.  Audiometric testing results reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000

RIGHT
5
10
20
25
45

LEFT
10
10
30
25
40


His speech discrimination scores were 100 percent bilaterally, although there was no indication whether the Maryland CNC word list was administered.  Although the Veteran's puretone threshold results reflect he had hearing loss for VA purposes in February 2009, since his speech discrimination scores were not measured using the Maryland CNC word list, these results are not adequate for VA rating purposes.

The audiologist noted the Veteran's word recognition was excellent bilaterally at a conversational listening level and at a high level of speech.  She compared the February 2009 results with the Veteran's November 1992 results and noted the Veteran had a 15 decibel change at 4000 Hertz and a 10 decibel change at 2000 Hertz in the right ear and a 20 decibel change at 4000 Hertz and a 10 decibel change at 2000 Hertz in the left ear.  The audiologist did not provide an opinion as to whether the Veteran's hearing loss was related to his active duty service.

The Veteran underwent a second private audiological evaluation in March 2011.  Results from audiometric testing conducted at the time reflected the following puretone thresholds:



HERTZ

500
1000
2000
3000
4000

RIGHT
15
15
30
40
55

LEFT
10
15
30
30
45


His speech discrimination scores were 100 percent and 85 percent for the right and left ears, respectively.  Although the Veteran's puretone threshold results reflect he had hearing loss for VA purposes in March 2011, since his speech discrimination scores were not measured using the Maryland CNC word list, these results are not adequate for VA rating purposes.  The audiologist did not provide an opinion as to whether the Veteran's hearing loss was related to his active duty service.

The Veteran was afforded a VA examination in June 2011 to assess the severity of his hearing loss.  Audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000

RIGHT
10
5
10
10
10

LEFT
5
10
25
20
15


His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 100 percent bilaterally.  The examiner did not opine as to whether the Veteran's hearing loss was etiologically related to his active duty service since his claims file was not available to review.  However, the results of audiometric testing reflected that the Veteran had normal hearing for VA purposes.

The Veteran was afforded a VA examination in March 2013.  Results from audiometric testing reflected the following puretone thresholds:



HERTZ

500
1000
2000
3000
4000

RIGHT
10
5
10
10
15

LEFT
5
10
25
20
15


His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 100 percent bilaterally.  The examiner opined the Veteran had normal hearing thresholds in both ears.

The Veteran was afforded a final VA examination to evaluate the etiology of his hearing loss in April 2014.  Results from audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000

RIGHT
15
10
5
25
50

LEFT
15
10
30
25
45


His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 100 percent bilaterally.  The examiner noted the Veteran had sensorineural hearing loss in the frequency range of 500 to 4000 Hertz bilaterally, but did not have significant changes in hearing thresholds in service.  The examiner opined it was less likely than not that the Veteran's current hearing loss was etiologically related to his active duty service because the June 2011 and March 2013 VA examinations confirmed he had normal hearing in both ears and his March 1995 separation examination confirmed he had normal hearing acuity at the time of separation.  The Veteran's ratable hearing loss had developed recently, which was inconsistent with hearing loss attributable to military noise exposure because the course of noise-induced hearing loss demonstrated its worst effects immediately following exposure that resolve or are stable over time, not occurrence or progression long after separation from the noise.

The RO sought an addendum opinion in June 2014.  The examiner opined that since noise-induced hearing loss demonstrated its worst effects immediately following noise-exposure that resolve or are stable over time, there was no delayed onset hearing loss.  There was no scientific support for delayed-onset hearing loss attributable to noise exposure in humans, and the presence of normal hearing until recent onset would opine a different source than military exposure for the Veteran's hearing loss.

The Board finds the April 2014 VA examination and June 2014 addendum opinion to be highly probative.  After a complete review of the record and examination of the Veteran, the examiner opined it was less likely than not that his hearing loss was etiologically related to active duty service.  In support of this opinion, the examiner cited evidence that noise-induced hearing loss had immediate, rather than delayed, onset and the most profound effects were noted immediately after noise exposure.  The development of the Veteran's ratable hearing loss many years after separation from active duty, especially when his hearing was normal at the time of separation in March 1995, was inconsistent with the progression pattern of noise-induced hearing loss.  This opinion is consistent with the facts of this case, including the various hearing tests detailed above.

In November 2015, the Veteran submitted a statement from his audiologist noting he experienced a reduction in hearing in his right ear at 2000, 3000, and 4000 Hertz and in his left ear at 2000 and 3000 Hertz between 1988 and 1992.  A review of those audiological assessments does not support this contention.  In his right ear, he experienced an eight decibel reduction at 3000 Hertz and a 12 decibel reduction at 2000 Hertz; his hearing actually improved at 2000 Hertz.  For his left ear, he experienced a five decibel threshold shift at 2000 Hertz and his hearing improved at 1000 Hertz.  None of these threshold shifts were considered significant.  Additionally, the November 2015 statement did not opine as to whether the Veteran's currently diagnosed hearing loss was etiologically related to his active duty service -  it merely points out minor hearing threshold shifts between August 1988 and November 1992. The fact remains that despite any shifts, his hearing acuity was normal at separation according to VA's definition of hearing loss.
There is no other medical or lay evidence linking the Veteran's hearing loss to his active duty service.  Although the February 2009 audiologist compared the Veteran's audiometric testing results to his results in December 1992 and noticed a threshold shift, the audiologist did not actually opine that the Veteran's level of hearing loss in February 2009 was etiologically related to his active duty service.  During his September 2015 Board hearing, the Veteran testified that two physicians had told him his hearing loss was related to active duty service.  However, the Board can find no such nexus opinions in the record.

The elements for entitlement to service connection for bilateral hearing loss have not been met.  Accordingly, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Obstructive Sleep Apnea

The Veteran contends his obstructive sleep apnea is etiologically related to his active duty service, to include as secondary to his service-connected posttraumatic stress disorder (PTSD) or sinusitis.

After a complete review of the record, the Board finds that service connection for obstructive sleep apnea is not warranted.

The Veteran's service treatment records do not contain any complaints of, or treatment for, sleep difficulty such as loud snoring, waking up short of breath, daytime drowsiness or fatigue.  Post-service medical records indicate the Veteran was diagnosed with severe sleep apnea in June 2009.  He had excellent response to use of a CPAP machine.  Considerations for therapy included ENT surgery, oral appliance, and the avoidance of sleeping in a supine position.

The Veteran was afforded a VA examination in September 2011 to determine the etiology of his obstructive sleep apnea.  The Veteran reported that two years following basic training in the late 1970s, he experienced frequent waking.  He also reported that he began experiencing symptoms of witnessed apnea, waking up short of breath, restless sleep with frequent waking, tiredness in the morning, and frequent daytime somnolence in 2007.  The examiner opined that the Veteran's sleep apnea was not related to or aggravated by his service-connected sinusitis because his allergies and recurrent sinus infections were related to immunoglobulin dysfunction rather than his active duty service.  The examiner opined that the Veteran's sleep apnea was "otherwise related to service" as he gave a reliable history of restless, disturbed sleep with frequent waking which intensified several years prior until he received a confirmed diagnosis in June 2009.

The RO sought an addendum opinion in October 2009 to clarify the etiology of the Veteran's obstructive sleep apnea.  The examiner opined that the Veteran's service-connected PTSD and recurrent sinusitis did not cause his sleep apnea, but his sleep apnea was otherwise related to service.  The examiner also noted that sinusitis and sleep apnea are caused by the same underlying biochemical imbalances.

The Board does not find the September 2011 VA examination or October 2011 addendum opinion to be of probative evidentiary value.  For the issue of direct service connection, the examiner says the Veteran's obstructive sleep apnea was "otherwise related to service" because he reliably reported frequent waking while in service.  However, the examiner does not opine that the Veteran's obstructive sleep apnea is directly related to service or was caused or had onset while on active duty service, merely that he reported he experienced frequent episodes of waking.  The examiner does not provide any rationale to explain how episodes of frequent waking in the late 1970s were related to his diagnosis of obstructive sleep apnea diagnosed in June 2009, 24 years after his separation from active duty.  As for secondary service connection, the Board similarly finds the rationale unpersuasive.  The examiner stated that the Veteran's obstructive sleep apnea was not related to his PTSD or recurrent sinusitis, but also noted that sleep apnea and sinusitis often had the same underlying biochemical imbalances.  However, this nexus opinion is inadequate because the VA examiner did not provide an opinion as to whether the Veteran's recurrent sinusitis or PTSD aggravated his obstructive sleep apnea.

In May 2013, the RO obtained a second VA addendum medical opinion to address the etiology of his obstructive sleep apnea.  For direct service connection, the examiner noted there was no objective evidence in the Veteran's service treatment records indicating he had onset of sleep apnea during active duty service.  He was diagnosed with sleep apnea in 2009, more than 10 years after his active duty service period, and there was no evidence his signs or symptoms of sleep apnea developed within one year of discharge.  The examiner also opined that the Veteran's sleep apnea was neither caused nor aggravated by his PTSD or sinusitis.  There was no evidence found in medical literature review to support the claim that sleep apnea was caused by mental health conditions, recurrent sinusitis with headaches, or any of the other service-connected conditions.  The examiner then addressed the September 2011 VA examination report that opined the Veteran's sleep apnea was "otherwise related to service."  Review of medical literature did not support the September 2011 nexus opinion.  The Veteran was diagnosed with obstructive sleep apnea that is successfully controlled with CPAP therapy.  Medical literature review indicated that the cause of obstructive sleep apnea is relaxation of the throat that results in a collapse of the airway, which does not allow for adequate air flow into the lungs, thus resulting in low oxygen levels that make the brain stimulate arousal from sleep so the airway can be reopened.  The examiner opined that there was no objective evidence found in the claims file to support that obstructive sleep apnea or any of its symptoms could have occurred during active duty service, and there was no medical literature available to support the claim that any of the Veteran's service-connected disabilities caused or aggravated his sleep apnea.

The Board finds the May 2013 VA addendum medical opinion to be of high probative evidentiary value because, after conducting a complete review of the Veteran's claims file, the examiner explained the etiology of obstructive sleep apnea as relaxation of the throat and subsequent airway collapse and opined that there was no evidence to suggest that his obstructive sleep apnea was related to his active duty service.  Further, there was no medical evidence to support the claim that the Veteran's service-connected PTSD or sinusitis caused or aggravated his obstructive sleep apnea.

There is no other competent, credible medical or lay evidence linking the Veteran's obstructive sleep apnea to his active duty service.  Accordingly, service connection is not warranted.  During his September 2015 Board hearing, the Veteran testified that his physician told him that his PTSD and sinusitis were contributing factors to the difficulty he was having breathing, in addition to low back pain that made sleeping difficult.  The Board could not find this opinion in the claims file.  Further, the Veteran testified that in addition to his obstructive sleep apnea, his physician told him he had several other conditions that contributed to his difficulty breathing and sleeping.  

The elements for entitlement to service connection for obstructive sleep apnea have not been met.  Accordingly, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


